


110 HR 6167 IH: Prevention and Deterrence of Crimes

U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6167
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2008
			Mr. Keller of Florida
			 (for himself and Mr. Scalise)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to strengthen
		  penalties for child pornography offenses, child sex trafficking offenses, and
		  other sexual offenses committed against children.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention and Deterrence of Crimes
			 Against Children Act of 2008.
		2.Increased
			 penalties for child pornography offenses
			(a)In
			 generalSection 2251(e) of title 18, United States Code, is
			 amended—
				(1)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life; and
				(2)by
			 striking not less than 25 years nor more than 50 years, and all
			 that follows through not less than 35 years nor more
			 than.
				(b)Other
			 offensesSections 2252(b) and 2252A(b) of title 18, United States
			 Code, are each amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(B)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 life.; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20
			 years;
					(B)by inserting
			 section 1591, after this chapter,; and
					(C)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
					(c)Domain
			 namesSection 2252B(b) of title 18, United States Code, is
			 amended by striking 10 years and inserting 20
			 years.
			(d)Transportation
			 of minorsSection 2423(f) of
			 title 18, United States Code, is amended—
				(1)by striking
			 means (1) a and inserting the following: “means—
					
						(1)a
						;
				(2)by
			 striking ; or (2) any and inserting the following: “;
					
						(2)any
						;
				
				(3)by striking the
			 period at the end and inserting ; or; and
				(4)by adding at the
			 end the following:
					
						(3)production of
				child pornography, as that term is defined in section
				2256(8).
						.
				3.Increased
			 penalties for child sex trafficking and child prostitution offenses
			(a)In
			 generalSection 1591(b) of
			 title 18, United States Code, is amended—
				(1)in
			 paragraph (1), by striking not less than 15 and inserting
			 not less than 30; and
				(2)in paragraph (2),
			 by striking not less than 10 and inserting not less than
			 15.
				(b)CoercionSection 2422 of title 18, United States
			 Code, is amended—
				(1)in subsection (a),
			 by striking 20 years and inserting 30 years;
			 and
				(2)in subsection (b),
			 by striking 10 years and inserting 15
			 years.
				(c)Transportation of
			 minorsSection 2423 of title 18, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking 10 years and inserting 15
			 years;
				(2)in subsections (b)
			 and (c), by striking or imprisoned not more than 30 years, or
			 both. and inserting and imprisoned for not less than 10 years
			 (unless the offense is based only on conduct that would be in violation of
			 sections 2243 or 2244) nor more than 30 years.; and
				(3)in subsection (d),
			 by striking , imprisoned not more than 30 years, or both and
			 inserting and imprisoned for not less than 10 years nor more than 30
			 years.
				(d)General
			 provisionsSection 1594(a) of title 18, United States Code, is
			 amended by inserting or conspires after
			 attempts.
			(e)Release and
			 detentionSection 3156(a)(4)(C) of title 18, United States Code,
			 is amended by inserting , or section 1591 after
			 117.
			(f)SubpoenasSection
			 3486(a)(1)(D) of title 18, United States Code, is amended by inserting
			 1591, after 1201,.
			4.Increased
			 penalties for child sex offenses resulting in death, repeated child sex crimes,
			 and forcible rape
			(a)In
			 generalSection 2245 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(b)Offenses
				Involving ChildrenA person who, in the course of an offense
				under this chapter, chapter 110, chapter 117, or section 1591 engages in
				conduct that results in the death of a person who has not attained the age of
				18 years, shall be punished by death or imprisoned for not less than 30 years
				or for
				life.
					.
			(b)Classification of
			 offensesSection 3559(e)(2)(A) of title 18, United States Code,
			 is amended by striking 2423(a) and inserting
			 2423.
			(c)Repeat
			 offendersSection 2426(b)(1)(A) of title 18, United States Code,
			 is amended—
				(1)by striking
			 or the first place it appears; and
				(2)by inserting
			 before the semicolon , or section 1591.
				(d)Sexual
			 abuseSection 2241 of title 18, United States Code, is
			 amended—
				(1)in
			 subsection (a), by striking , imprisoned for any term of years or life,
			 or both and inserting and imprisoned for any term of years not
			 less than 10 or for life; and
				(2)in subsection (b),
			 by striking , imprisoned for any term of years or life, or both
			 and inserting and imprisoned for any term of years not less than 5 or
			 for life.
				5.Sex tourism and
			 removal of sex offenders
			(a)In
			 generalThe Attorney General shall notify—
				(1)the Secretary of
			 State in a timely manner regarding any conviction of an individual of a
			 violation of section 2423 of title 18, United States Code, for appropriate
			 action under subsection (b) of this section; and
				(2)the Secretary of
			 Homeland Security in a timely manner regarding any conviction of an alien of a
			 sex offense for appropriate action under subsection (c) of this section.
				(b)Authority To
			 restrict passportThe Secretary of State—
				(1)shall refuse to
			 issue a passport to an individual if the Secretary receives a notice under
			 subsection (a) that such individual was convicted of a violation of section
			 2423 of title 18, United States Code; and
				(2)may revoke,
			 restrict, or limit a passport issued to an individual convicted of a violation
			 of section 2423 of title 18, United States Code, if the passport was used in
			 furtherance of that violation.
				(c)Removal of
			 aliensThe Secretary of Homeland Security shall place an alien
			 convicted of a sex offense in removal proceedings under section 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a).
			(d)Grounds of
			 inadmissibility and removability
				(1)In
			 generalSection 212(a)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
					
						(J)Sexual abuse of
				a minor
							(i)In
				generalAn alien who is convicted of sexual abuse of a minor is
				inadmissible.
							(ii)Sex
				offensesFor purposes of this subparagraph, an alien who has been
				convicted of a sex offense (as that term is defined in section 111 of the Adam
				Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911)) shall be
				considered to have been convicted of sexual abuse of a minor. An alien
				convicted of a sex offense shall be ineligible for any discretionary relief
				under this
				Act.
							.
				(2)Deportable
			 aliensSection 237(a)(2)(A)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)(2)(A)(iii)) is amended by adding at the end
			 the following For purposes of this clause, an alien who has been
			 convicted of a sex offense (as that term is defined in section 111 of the Adam
			 Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911)) shall be
			 considered to have been convicted of sexual abuse of a minor..
				(e)Definition of
			 sex offenseIn this section, the term sex offense
			 has the meaning given that term in section 111 of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16911).
			
